    Case 5:20-cv-03205-SAC Document 3 Filed 08/10/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

DAVID JOHN DAVIS,

                             Petitioner,

           v.                                       CASE NO. 20-3205-SAC

DAN SCHNURR,


                             Respondent.


                          ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis. The Court has conducted an initial review

of the petition under Rule 4 of the Rules Governing Habeas Corpus.

For the reasons that follow, the Court directs petitioner to show cause

why this matter should be dismissed due to the failure to timely file.

                                Background

     Petitioner was convicted in the District Court of Saline County,

Kansas, on December 30, 2008. He was sentenced to a term of 36 months
and lifetime parole supervision. The Kansas Court of Appeals

summarized the facts and procedural history as follows:


     On August 29, 2008, a jury convicted Davis of one count of
     rape of a child under 14 years of age, an off-grid person
     felony. The victim was 13 years old when she and Davis
     engaged in sexual intercourse. Davis was 22 years old at
     the time.

     Richard Comfort, Davis' defense counsel, filed a motion for
     a durational and dispositional departure prior to
     sentencing. At sentencing, on December 30, 2008, Comfort
     argued that a departure sentence was appropriate because
     of Davis' mild mental retardation, the voluntary
     participation of the victim, the degree of harm was less
     than typical for this offense, and imposition of a Jessica's
Case 5:20-cv-03205-SAC Document 3 Filed 08/10/20 Page 2 of 6




 Law sentence of a minimum 25 years without parole to life
 imprisonment was cruel and unusual punishment under the
 circumstances.

 In response, the State asked the district court to “only
 grant the departure in terms of departing to the Kansas
 Sentencing Guidelines and the appropriate sentence within
 the grid box that the defendant is assigned to.” Defense
 counsel objected to the State's recommendation which,
 according to defense counsel, amounted to about 272 months
 in prison. The State opposed a dispositional departure.

 The district court granted the durational departure, but
 it denied the dispositional departure. The district court
 found that the victim's participation, Davis' mental
 impairment, and the lesser degree of harm as compared to
 other similar cases amounted to substantial and compelling
 reasons to sentence Davis as part of the Kansas Sentencing
 Guidelines rather than off-grid. Davis was sentenced to 36
 months in prison with lifetime postrelease supervision.

 At the conclusion of the sentencing hearing, the district
 court informed Davis:
 “You have ten days—Mr. Davis, you have ten days from today
 to file a notice of appeal of any adverse ruling of this
 court. And if you wish to file an appeal and cannot afford
 an appellate attorney, the court will appoint an attorney
 to represent you on an appeal. And your attorney can visit
 with you regarding your appellate rights.”

 Davis did not request the appointment of appellate counsel
 or file a direct appeal within the statutory 10-day time
 period. The State, however, filed a notice of appeal of the
 departure sentence on the last day permitted, January 13,
 2009. Davis did not file a cross-appeal. About one year
 later, on January 25, 2010, on a motion by the State, the
 district court dismissed the State's appeal. The record on
 appeal does not show any indication that the State's appeal
 was ever docketed or prosecuted in the Kansas appellate
 courts.

 More than seven years after he was sentenced, on July 14,
 2016, Davis filed a pro se notice of appeal or in the
 alternative a request for an Ortiz hearing. See State v.
 Ortiz, 230 Kan. 733, 640 P.2d 1255 (1982). In support of
 his request, Davis mistakenly stated that Christina
 Trocheck had filed a notice of his appeal but through “some
 chain of events that is not clear from the record.” Davis'
 appeal was later dismissed.
    Case 5:20-cv-03205-SAC Document 3 Filed 08/10/20 Page 3 of 6




State v. Davis, 432 P.3d 110 (Kan. Ct. App. 2018), review denied (Sept.
9, 2019).

                                 Analysis

     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:


     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)   The date on which the judgment became final by the
           conclusion of direct review or the expiration of the
           time for seeking such review;
     (B)   The date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;
     (C)   The date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if the
           right has been newly recognized by the Supreme Court
           and made retroactively applicable to cases on
           collateral review; or
     (D)   The date on which the factual predicate of the claim
           or claims presented could have been discovered through
           the exercise of due diligence.

     28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date the

judgment becomes “final,” as provided by § 2244(d)(1)(A). See Preston

v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under Supreme Court

law, “direct review” concludes when the availability of direct appeal

to the state courts and of review in the U.S. Supreme Court has been

exhausted. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The Rules

of the Supreme Court allow ninety days from the date of the conclusion
    Case 5:20-cv-03205-SAC Document 3 Filed 08/10/20 Page 4 of 6




of direct appeal to seek certiorari. U.S. S. Ct. Rule 13.1. “If a

prisoner does not file a petition for writ of certiorari with the

United States Supreme Court after his direct appeal, the one-year

limitation     period   begins   to     run   when     the   time    for   filing

a certiorari petition expires.” United States v. Hurst, 322 F.3d

1256, 1259 (10th Cir. 2003) (internal quotations omitted). The

one-year period of limitation begins to run the day after a conviction

is final. See Harris v. Dinwiddie, 642 F.3d 902, 906-07 n.6 (10th Cir.

2011).

     In this case, petitioner failed to file within the one-year

limitation period. Even assuming the notice of appeal filed by the

State on January 13, 2009, is sufficient to toll the limitation period,

the State dismissed its appeal in January 2010, and petitioner took

no action for over six years, filing a pro se notice of appeal in July

2016.

     The one-year limitation period is subject to equitable tolling

in “rare and exceptional circumstances.” Gibson v. Klinger, 232 F.3d

799, 808 (2000)(internal quotation marks omitted). This remedy is

available only “when an inmate diligently pursues his claims and

demonstrates    that    the   failure    to   timely    file   was    caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares, 223

F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable

tolling include “for example, when a prisoner is actually innocent,

when an adversary’s conduct – or other uncontrollable circumstances

– prevents a prisoner from timely filing, or when a prisoner actively
    Case 5:20-cv-03205-SAC Document 3 Filed 08/10/20 Page 5 of 6




pursues judicial remedies but files a deficient pleading during the

statutory period.” Gibson, 232 F.3d at 808 (internal citations

omitted). Likewise, misconduct or “egregious behavior” by an attorney

may warrant equitable tolling. Holland v. Florida, 560 U.S. 631 651

(2010). However, “[s]imple excusable neglect is not sufficient.”

Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     Because petitioner did not file this petition within the one-year

limitation period, and because it does not appear that he is entitled

to equitable tolling, the Court is considering the summary dismissal

of this action. Petitioner will be directed to show cause why this

matter should not be dismissed for the reasons set forth. The failure

to file a timely response may result in the dismissal of this action

without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED petitioner is granted to and including
   Case 5:20-cv-03205-SAC Document 3 Filed 08/10/20 Page 6 of 6




September 10, 2020, to show cause why this matter should not be

dismissed.

    IT IS SO ORDERED.

    DATED:   This 10th day of August, 2020, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
